Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/25/2022.
Claims(s) 1, 4, 6, 8-9, 11-13, 15, 18, 21, 23, 25-26, 28, 31 and 33-34 is/are currently pending.

AFCP 2.0
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.

As per claim(s) 1, 4, 6, 8, 9, 12 and 13, independent claim 1 has been amended to include “the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation” which has not been previously considered and will require further search and consideration.

As per claim(s) 18, 21, 23, 25, 26, 28, 31, independent claim 18 has been amended to include “the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation” which has not been previously considered and will require further search and consideration.
As per claim(s) 33, independent claim 33 has been amended to include “the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation” which has not been previously considered and will require further search and consideration.
As per claim(s) 34, independent claim 34 has been amended to include “the one or more TX beams at the BS side being paired with the one or more RX beams at the terminal side in accordance with a correlation” which has not been previously considered and will require further search and consideration.

Information Disclosure Statement
The information disclosure statement filed 5/17/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non Patent Literature Documents citation #1 does not have complete description information and the associated document in the file wrapper is not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The Examiner notes that 3GPP reference document R1-1711019 found by the Examiner appears to have the same subject matter as Non Patent Literature Documents citation #1 listed on IDS dated 5/17/2022 except the Agenda Item numbers and document reference numbers are different than the file found in the file wrapper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464